                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 UNTIED STATES OF AMERICA                       )
                                                )
 v.                                             )        No. 3:20-CR-21
                                                )        Judges Varlan/Poplin
 ANMING HU                                      )

                                   NOTICE OF APPEARANCE

 To the clerk of this Court and all parties of record:

        Please enter the appearance of Matthew J. McKenzie as co-counsel in this case for the

 United States. Mr. McKenzie certifies that he is admitted to practice in this Court pursuant to

 Local Rule 83.5(c).

        Respectfully submitted, this the 7th day of May, 2021.

                                                         FRANCIS M. HAMILTON III
                                                         ACTING UNITED STATES ATTORNEY

                                                By:      s/ Casey T. Arrowood
                                                         Casey T. Arrowood
                                                         Assistant United States Attorney
                                                         TN BPR No. 038225
                                                         800 Market Street, Suite 211
                                                         Knoxville, TN 37902
                                                         (865) 545-4167
                                                         Casey.Arrowood2@usdoj.gov

                                                By:      s/ Matthew J. McKenzie
                                                         Matthew J. McKenzie (NY Bar # 4791513)
                                                         Trial Attorney
                                                         U.S. Department of Justice
                                                         National Security Division
                                                         950 Pennsylvania Ave., N.W.
                                                         Washington, D.C. 20530
                                                         Email: matthew.mckenzie@usdoj.gov




Case 3:20-cr-00021-TAV-DCP Document 80 Filed 05/07/21 Page 1 of 1 PageID #: 639
